Title: To Benjamin Franklin from Dom Louis, 20 July 1777
From: Louis, Dom
To: Franklin, Benjamin


Monsieur
Du Pont de l’arche Ce 20 Juillet 1777.
J’aÿ lù dans les nouvelles publiques que vos illustres Compatriotes avoient Besoin de quelques ministres des autels, et qu’ils offroient de leur faire un sort honorable; J’aÿ L’honneur de m’addresser a Vous (Monsieur) pour vous temoigner le desir que J’aurai de me rendre utile aux genereux defenseurs de la liberté de leur Patrie. Ma qualité est Celle de religieux; n’allez Cependant pas Croire que Ce soit degout de mon etat; non Je serai seulement satisfais d’avoir part a la gloire que Vos Braves Concitoiens vont s’acquerir; J’addresserai au Ciel mes Voeux les plus ardants pour la prosperité de Vos armes et Vous prie m’accorder Votre protection pour l’execution de mon projet. Daignes m’honorer d’une reponse positive et me Croire avec le plus profond respect Monsieur Votre tres humble et tres obeissant serviteur
D: Louis
Daignez Monsieur m’addresser Votre lettre chez Monsieur pottier greffier de l’election au Pont de l’arche
